IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 47218

In the Matter of:                                 )
John Doe I, John Doe II, and John Doe III,        )
Children Under Eighteen (18) Years of             )
Age.                                              )
STATE OF IDAHO, DEPARTMENT OF                     )
HEALTH AND WELFARE,                               )    Filed: December 2, 2019
                                                  )
      Petitioner-Respondent,                      )    Karel A. Lehrman, Clerk
                                                  )
v.                                                )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
JANE DOE (2019-20),                               )    BE CITED AS AUTHORITY
                                                  )
      Respondent-Appellant.                       )
                                                  )

          Appeal from the Magistrate Division of the District Court of the Fourth Judicial
          District, State of Idaho, Ada County. Hon. Michael Lojek, Magistrate.

          Judgment of termination of parental rights, affirmed.

          Anthony Geddes, Ada County Public Defender; Joshua D. Mills, Deputy Public
          Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; John R. Shackelford, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________

BRAILSFORD, Judge
          Jane Doe (Mother) appeals from the judgment terminating her parental rights.       We
affirm.
                                                  I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          Mother and Father are the biological parents of three minor children. In December 2017,
the police responded to a report of domestic violence between Mother and Father. Father was at
Mother’s home in violation of a no-contact order related to a prior domestic dispute. After the
police were called, Mother and Father fled the premises together to avoid arrest, leaving the

                                                  1
children (ages two, four, and six at the time) unattended. Father was arrested and charged with
violating the no-contact order. Mother was charged with misdemeanor injury to a child for
leaving her children without supervision. The police declared the children to be in “imminent
danger” and placed them in shelter care.
       The Idaho Department of Health and Welfare (Department) filed a petition under the
Child Protective Act, Idaho Code §§ 16-1601, et seq., seeking temporary custody of the children,
which the magistrate granted.      Nevertheless, at the end of January 2018, the magistrate
authorized Mother to have the children in her home for an extended home visit and also
approved a case plan for her. The case plan set forth numerous tasks for Mother to perform,
including to “ensure safe and appropriate housing for her children and not allow anyone to reside
in the home, overnight or longer, without the prior approval of the Department”; “maintain
regular contact with [the children] and demonstrate appropriate parenting skills and positive
communication”; “participate in substance abuse screening and/or evaluation, follow
recommended services and maintain sobriety [and] participate in urinary analyses”; “demonstrate
her ability to meet her children’s basic, physical, medical, mental health, and developmental
needs”; “participate in [p]rotective parenting education [and] demonstrate her protective skills in
her interactions with the children”; “explore her eligibility for services, including individual
counseling and group treatment”; and “participate in a Department-approved mental health
assessment and comply with any and all recommendations.”
       In July 2018, the Department terminated Mother’s extended home visit and removed the
children from her home after a Department social worker discovered that Mother’s boyfriend had
been staying at Mother’s home without the Department’s permission; the children had been
exposed to domestic violence; and there had been indications that other individuals were
frequenting Mother’s home. Additionally, Mother had not been participating in urinalyses; had
not completed a mental health evaluation; was dropped from the protective parenting classes
because of her excessive absences; and was no longer attending her support group.
       In November 2018, the Department reported that Mother had not progressed in her case
plan since it had terminated her extended home visit. In February 2019, the Department filed a
motion to amend the permanency plan to termination and adoption. The magistrate granted the
motion, commenting that the case had been ongoing for fifteen months with little progress.
Nevertheless, the magistrate gave Mother an additional three months to perform the case plan

                                                2
tasks and scheduled a review hearing for May 2019 and a termination trial for June 2019. In
March 2019, the Department filed a petition to terminate Mother’s parental rights, alleging that
Mother had neglected her children and that the children had been in the Department’s legal
custody for more than fifteen months.
        At the May 2019 review hearing, Mother filed a motion to amend the permanency plan
and to vacate the termination trial arguing she had completed her case plan in its entirety. The
magistrate denied the motion, and the case proceeded to a termination trial. After an evidentiary
hearing, the magistrate issued its findings of fact and conclusions of law terminating Mother’s
parental rights.
        In support of its conclusion that Mother had neglected the children, the magistrate found
Mother has failed to provide a safe and stable home for the children; has maintained only
sporadic contact with the children and “struggled to pick up on cues from her children”; has not
adequately addressed her substance abuse issues; has not adequately demonstrated her ability to
meet the children’s needs; has failed to demonstrate protective skills in her interactions with the
children; has not adequately participated in available counseling services; and has failed to
comply with the recommendations of her mental health assessment. Further, the magistrate
found that “as of the date of the termination trial . . . the children had remained in the continuous
or temporary legal custody of [the Department] for . . . nearly nineteen months.” Based on these
findings, the magistrate concluded that Mother had neglected the children under Idaho Code
§ 16-1602(31)(a) or, alternatively, under I.C. § 16-2002(3)(b) and that termination of Mother’s
parental rights is in the children’s best interests.     Mother timely appeals the magistrate’s
termination of her parental rights.
                                                 II.
                                      STANDARD OF REVIEW
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho

                                                 3
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.             Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
                                                III.
                                           ANALYSIS
A.        Substantial and Competent Evidence Supports the Magistrate’s Conclusion of
          Neglect
          Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                 4
       Idaho Code Section 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-
1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the
child is without proper parental care and control, or subsistence, medical or other care or control
necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them. Neglect also exists
where the parent has failed to comply with the court’s orders or the case plan in a Child
Protective Act case; the Department has had temporary or legal custody of the child for fifteen of
the most recent twenty-two months; and reunification has not been accomplished by the last day
of the fifteenth month in which the child has been in the temporary or legal custody of the
Department. I.C. § 16-2002(3)(b).
       Mother argues the magistrate lacked substantial and competent evidence to conclude
Mother neglected the children. 1 Specifically, Mother challenges the magistrate’s conclusion that
Mother’s “past conduct” is likely to determine her “future behavior.” She claims this analysis
ignores that at the time of trial she had “a safe and appropriate home”; “was continuing to
address her substance abuse issues by participating in treatment”; was employed; and “was ready
to parent.”
       Contrary to Mother’s assertion, however, the magistrate properly considered Mother’s
past conduct in an effort to determine her likely future behavior. The Idaho Supreme Court has
held that “a court may consider past character evidence in order to determine future behavior.”
Doe v. Doe, 162 Idaho 653, 658-59, 402 P.3d 1106, 1111-12 (2017). “[N]othing in the statutory
definition of ‘neglect’ suggests that a child must suffer demonstrable harm before the parent-
child relationship can be terminated.” In re Cheatwood, 108 Idaho 218, 220, 697 P.2d 1232,
1234 (Ct. App. 1985). Accordingly, the magistrate did not err by considering Mother’s “history
of failing to put her children’s needs ahead of her own”; her “history of illegal drug use and a
pattern of [failing] to follow through with rehabilitative and educational plans and programs”;
and Mother’s other past conduct.
       Furthermore, substantial and competent evidence supports the magistrate’s conclusion of
neglect under I.C. § 16-1602(31)(a). Among other things, the evidence shows Mother has not


1
      Mother does not identify which of the magistrate’s alternative conclusions of neglect
Mother challenges--its conclusion under I.C. § 16-1602(31)(a) or under I.C. § 16-2002(3)(b).
We construe her argument, however, as challenging both.
                                                5
provided a safe and stable home for the children contrary to Mother’s assertion otherwise. For
example, Mother admitted to allowing her boyfriend, her brother, and her brother’s girlfriend to
live in Mother’s home without the Department’s approval and also to having drug paraphernalia
in her home. Mother continued to expose her children to domestic violence, requiring the
Department to investigate physical abuse allegations regarding the youngest child.         Father
testified he believed drug users were frequenting Mother’s home.            Also, a Department
caseworker noticed various different vehicles, including a fifth-wheel camper, parked outside
Mother’s home during the early morning hours suggesting other individuals may have been
spending the night at Mother’s home without the Department’s approval.                Further, the
caseworker testified that, in the caseworker’s opinion, Mother did not demonstrate the ability to
consistently ensure safe and appropriate housing for the children.
       The evidence also shows Mother failed to adequately address her substance abuse issues
and to meaningfully participate in treatment, despite Mother’s assertion to the contrary. During
the pendency of this case, Mother attended only eighteen of forty-six group counseling sessions;
attended only two of five individual counseling appointments; missed twenty-four of thirty-six
uranalysis tests; and tested positive for methamphetamine.
       In contrast, the evidence does not support Mother’s assertion that she is gainfully
employed. Mother testified at trial about her employment, including working at a retail store for
approximately a month.      At the time of trial, however, Mother had failed to provide the
Department with verification of her employment for over a year. For this reason, the magistrate
found the Department was unable to access Mother’s ability to support her children.
       The evidence also contradicts Mother’s claim that she was “ready to parent.” The
purpose of requiring Mother to perform the case plan was to demonstrate that she was capable of
parenting. The claim at trial that Mother was “ready to parent” is inadequate to overcome her
failure to prove her ability to parent by actually performing her case plan tasks. Moreover,
Mother relies on Father’s testimony that she is “ready to parent,” but Father also inconsistently
testified Mother allowed drug users into her home and that Mother “used to be a really good
Mother.”
       Based on Mother’s failure to perform the case plan, the magistrate also concluded Mother
neglected the children under I.C. § 16-2002(3)(b), which allows for termination of parental rights
when a parent fails to comply with a case plan and the Department has had legal custody of the

                                                6
children for fifteen of the most recent twenty-two months.             See I.C. § 16-2002(3)(b)(i).
Substantial and competent evidence supports the magistrate’s conclusion that Mother neglected
the children under I.C. § 16-2002(3)(b).
       As the district court found, the Department had legal custody of the children for nearly
nineteen of twenty-two months preceding the termination trial. Further, the evidence shows
Mother failed to perform her case plan tasks. The magistrate acknowledged Mother’s efforts to
make progress on her case plan and to achieve sobriety and stability. It noted, however, that
Mother’s “best efforts to date resulted only in modest success and, more recently, some
regression to addictive behavior and criminal thinking.”         Ultimately, the magistrate found
Mother had failed to perform nearly every task identified in her case plan. Mother challenges
only two such findings, arguing she has “a safe and appropriate home” and continues “to address
her substance abuse issues by participating in treatment.”          As discussed above, however,
substantial and competent evidence supports the magistrate’s findings to the contrary.
Accordingly, we hold the magistrate did not err by concluding Mother neglected the children
under I.C. § 16-1602(31)(a) and under I.C. § 16-2002(3)(b).
B.     Substantial and Competent Evidence Supports the Magistrate’s Conclusion That
       Termination Is in the Children’s Best Interests
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       Mother challenges the magistrate’s conclusion that the termination of her parental rights
is in the children’s best interests. The magistrate concluded that the children needed “an end” to
court proceedings, uncertainty, and a pattern of “removal, temporary reunification, visitation and
disappointment.” Further, the magistrate concluded that, even if the children were reunited with
                                                  7
Mother, “there is a very high likelihood that [the children] would soon be taken back into foster
care again.” Mother contends the magistrate’s conclusion in this regard was “subjective” and
not supported by objective evidence
        To the contrary, the magistrate’s best-interest analysis objectively considered the
children’s need for stability and certainty in their lives. See Idaho Dep’t of Health & Welfare v.
Doe, 162 Idaho 266, 270, 396 P.3d 695, 699 (2017) (noting best-interest analysis takes into
account children’s need for stability and certainty). Further, substantial and competent evidence
supports the magistrate’s conclusion that the termination of Mother’s parental rights is in the
children’s best interests. This objective evidence includes, for example, Mother’s failure to
provide a safe and stable home for the children; her ongoing substance abuse problem; her
failure to adequately address that problem; her unwillingness to follow through with counseling
recommendations and rehabilitative programs; her failure to show consistent employment; her
failure to show an ability to provide for the children’s needs; and her inability to avoid criminal
charges, as demonstrated by the fact that she was charged in February 2019 with disturbing the
peace. Further, Mother’s case manager testified that, in her opinion, the children’s best interests
would be served by terminating Mother’s parental rights so the children could have “a permanent
home [and] start to heal.”
        The magistrate did not, as Mother argues, “discount[] the love and bond” between
Mother and the children. Rather, the magistrate specifically acknowledged Mother’s love for the
children: “The Court believes that [Mother] loves her children and it is clear that she wants to be
reunited with them.” However, “love does not always translate into the ability to discharge
parental responsibilities.” In re Doe, 157 Idaho 694, 703, 339 P.3d 755, 764 (2014). Mother’s
love for her children does not overcome the magistrate’s conclusion, which is supported by
substantial and competent evidence, that terminating Mother’s parental rights is in her children’s
best interests.
                                               IV.
                                        CONCLUSION
        Substantial and competent evidence supports the magistrate’s decision to terminate
Mother’s parental rights on the basis of neglect and on the basis of the children’s best interests.
Accordingly, we affirm the order terminating Mother’s parental rights.
        Chief Judge GRATTON and Judge LORELLO CONCUR.

                                                8